DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 state - -the member- -, it is unclear as to which member is being claimed, for there are several members in claim 16 from which it depends.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by US 2008/0048413 to Salinas et al.
Re Claims 1 and 16, Salinas et al discloses a canopy system (4), comprising: an opaque or semi-opaque member (4) having a front  (1) edge, a rear edge (near 2), a first lateral edge (3), and a second .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Salinas et al in view of US 9,586,640 to Scott.

  Re Claims 13-15, Salinas fails to discloses wherein the front torsion member, the first rear torsion member, and the second torsion member are segmented and selectively collapsible or foldable, wherein at least one of the front torsion member, the first rear torsion member, and the second torsion member hollow with at least one wire positioned therein, further comprising a second member spanning between the first rear torsion bar and the second rear torsion bar.
Scott teaches wherein the front torsion member, the first rear torsion member, and the second torsion member are segmented and selectively collapsible or foldable (32, 34), wherein at least one of the front torsion member, the first rear torsion member, and the second torsion member hollow with at least one wire (48) positioned therein (see figure 7A), further comprising a second member (18a) spanning between the first rear torsion bar and the second rear torsion bar (32, 34, Figure 5).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the current application to make the bars foldable/collapsible as taught by Scott on the device of Salinas et al in order to make the canopy more compact when storing/ not in use.
4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Salinas et al in view of US 2011/0061700 to Jung.
Salinas et al fail to disclose wherein the rear mount includes a reflective surface.
Jung teaches wherein the rear mount includes a reflective surface (paragraph [0041]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the current application to provide reflectors in the rear mount as taught by Jung on the device of Salinas et al in order to improve rider safety at night.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612